          Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


KIMBERLY TROWELL                                     CIVIL ACTION NO.:

                       Plaintiff,

v.                                                   PETITION FOR REMOVAL
                                                     BASED UPON DIVERSITY
WAL-MART STORES EAST, LIMITED                        OF CITIZENSHIP
PARTNERSHIP AND WALMART, INC.

                       Defendants.
                                                     JULY 14, 2020

                                    PETITION FOR REMOVAL

TO:     Clerk of the United States District Court
        District of Connecticut


      NOW COME the defendants, Wal-Mart Stores East, Limited Partnership and Walmart Inc.,

hereafter referred to as “Petitioners,” and through the undersigned respectfully petition this

Honorable Court as follows:

        1.       Petitioners are defendants in a civil action bearing Docket No. NNH-CV20-

6105252 pending in the Connecticut Superior Court, Judicial District of New Haven at New

Haven (hereafter, the “Action”). The Return Date for this Action is July 21, 2020. A copy of the

Summons and Complaint in this Action is attached hereto as Exhibit A.

        2.       This Action sounds in negligence and arises from an incident that allegedly

occurred on or about July 2, 2018 at a Walmart store located in New Haven, Connecticut. In her

Complaint, the plaintiff alleges that the Petitioners were negligent in the manner in which they

constructed, erected and/or failed to secure a crate, causing a bottle of soda to fall and strike her

leg, thereby causing injuries.
            Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 2 of 18



       3.        The plaintiff alleges that the Petitioners were negligent in one or more of the

following ways in that they, their agents, servants and/or employees:

                a.     failed to properly construct and/or erect the soda bottle display, when they

                       reasonably should not have failed to do so;

                b.     placed the crate on [sic] display in an unsafe manner;

                c.     failed to secure the crate;

                d.     failed to use a holding brace or bracket to secure the crate;

                e.     failed to post signs warning customers of unsafe conditions;

                f.     failed to use reasonable care in following Walmart’s safety policies

                       concerning the storage on [sic] inventory for sale;

                g.     failed to properly inspect the crate where the bottles were stored;

                h.     knew or should have known of numerous other incidents in which

                       customers of Walmart were injured by falling merchandise that had been

                       improperly displayed, but failed to use reasonable care to prevent

                       merchandise from falling on the plaintiff;

                i.     created the dangerous and defective condition;

                j.     utilized a method of displaying soda bottles that increased the risk of the

                       crate tipping and/or falling over; and

                k.     created a dangerous and defective condition by its mode of operation.

       4.       In her Complaint, the plaintiff alleges that as a result of the acts or omissions of

the Petitioners, she suffered multiple physical injuries including an ankle fracture, scarring,

bruising, and a severe shock to her nervous system. She alleges that she was forced to undergo

extensive medical care and treatment and that she may require additional medical care and
         Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 3 of 18



treatment in the future. She alleges that she has paid or become obligated to pay bills for various

medical care, including emergency services, hospital fees, and the fees of multiple treaters,

including a primary care physician, orthopedist and radiologist. She further claims that she has

suffered severe pain of body and anxiety of mind and may suffer similarly in the future.

             Based upon the allegations set forth by the plaintiff, the amount in controversy is

over $75,000.00.

       5.       This Action is being removed to the District Court pursuant to Title 28, United

States Code § 1441(a). In support of this Petition for Removal, the Petitioners respectfully state

and represent to the Court as follows:

                a.      By Complaint dated June 17, 2020, the plaintiff filed suit against the

       Petitioners. Service was accomplished upon Wal-Mart Stores East, Limited Partnership

       on June 18, 2020, through CT Corporation System, the Petitioner’s registered agent for

       service. Service was accomplished on Walmart Inc. on June 18, 2020, through CT

       Corporation System, the Petitioner’s registered agent for service. The Complaint seeks

       venue in the Superior Court of Connecticut, Judicial District of New Haven at New

       Haven.

                b.      The Plaintiff is a resident of New Haven, Connecticut. (Please see

       Summons, attached at Exhibit A.)

                c.     The Petitioner, Wal-Mart Stores East, Limited Partnership, is a Delaware

       limited partnership with its principal place of business in Bentonville, Arkansas. The

       sole general partner of Wal-Mart Stores East, L.P. is WSE Management, LLC. WSE

       Management, LLC is a sole-member Delaware limited liability company, with its

       principal place of business in Bentonville, Arkansas. The sole limited partner of Wal-
         Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 4 of 18



       Mart Stores East, L.P. is WSE Investment, LLC. WSE Investment, LLC is a sole-

       member Delaware limited liability company, with its principal place of business in

       Bentonville, Arkansas. The sole member of both WSE Management, LLC and WSE

       Investment, LLC is Wal-Mart Stores East, Inc. Wal-Mart Stores East, Inc. is a Delaware

       corporation, with its principal place of business in Bentonville, Arkansas. The parent

       corporation and sole shareholder of Wal-Mart Stores East, Inc. is Walmart Inc.

               The Petitioner, Walmart Inc., is a Delaware corporation, with its principal place of

       business in Bentonville, Arkansas.

                d.       In her Complaint, the plaintiff alleges that as a result of the subject

       incident, she sustained personal injuries as outlined in Paragraph 4 above, including an

       ankle fracture and scarring. She allegedly underwent extensive medical care and

       treatment and may require additional treatment in the future.     The plaintiff claims past

       medical expenses associated with these injuries and alleges that she may be required to

       make expenditures for medical services in the future.        Accordingly, the amount in

       controversy exceeds $75,000.00.

        6.       This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the plaintiff and the

Petitioners and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

        7.       Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the plaintiff’s claims occurred within the State of Connecticut and the Petitioners

are subject to personal jurisdiction in Connecticut.
         Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 5 of 18



        8.      Pursuant to 28 U.S.C. §1446(d), the Petitioners have on this date notified the

Superior Court of the State of Connecticut of the filing of this Petition. A copy of the Certificate

of Removal filed with the Superior Court is attached hereto as Exhibit B.

     WHEREFORE, based upon the foregoing, the Petitioners respectfully request that this

Action be removed to the United States District Court for the District of Connecticut pursuant to

28 U.S.C. §1441(a), and that further proceedings in the Superior Court of Connecticut, Judicial

District of New Haven at New Haven, be discontinued.



                                                    Respectfully submitted,

                                                    DEFENDANTS,
                                                    WALMART STORES EAST, LIMITED
                                                    PARTNERSHIP AND WALMART INC.


                                              By:       /s/ Maria Alexander
                                                    Maria Alexander, Esq.
                                                    Federal Bar No.: (ct25479)
                                                    Ryan Ryan Deluca LLP
                                                    CityPlace II
                                                    185 Asylum Street, 6th Floor
                                                    Hartford, CT 06103
                                                    Phone: 860-785-5150
                                                    Fax: 860-785-5040
                                                    malexander@ryandelucalaw.com
             Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 6 of 18



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


KIMBERLY TROWELL                                       CIVIL ACTION NO.:

                          Plaintiff,

v.
                                                       CERTIFICATE OF SERVICE
WAL-MART STORES EAST, LIMITED
PARTNERSHIP AND WALMART, INC.

                          Defendants.                  JULY 14, 2020



        I hereby certify that on July 14, 2020, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

            A copy was also served via e-mail, upon:

            Gavin Robbins, Esq.
            Robbins Law, LLC
            515 Centerpoint Drive, Suite 804
            Middletown, CT 06457
            Attorney for the Plaintiff



                                                       /s/ Maria Alexander
                                                Maria Alexander, Esq.
                                                Federal Bar No.: (ct25479)
Document1
8000.375
Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 7 of 18




               EXHIBIT A
 V

                              Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 8 of 18
 SUMMONS-CIVIL                                                               STATE OF CONNECTICUT <
 JCMV-1 Rev. 4.16
 C.G.S.§§ 51.346.51.347,51.349,51.350, 52.45a.
 5246, aZ-259, P.B. §§ 3-1 thiDugh »1,6-1,10-13
                                                                               SUPERIOR COURT i
                                                                                                                                             wiviv.yudlcf.gov ^
 See other elde for Instructions
pi "X” if amount, legal interest or property in demand, not including interest and
^ costs is less than $2,500.
   "X” if amount, legal interest or property in demand, not including interest and
^ costs is $2,500 or more.
O "X" if claiming other reiief in addition to or in iieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal senrice of
this Summons and attached Complaint
 Address of oouit dark where Witt and other papareshafl be Wed (Number. stiBeltewn and code) Telephone number or deik Return Date (MustbeeTiiesAy)
 (G.Q.S. S§ S1-$4tk 81-aSO)                                                                  fkvAh area code)
 235 Church Street, New Haven 06510                                                          ( 203 )5034800           July                 21.2 020
                                                           At (Town In uoileh Wit Is r^umaUe)^G.S.§§ SI-349.61-349)
                                                                                                                                               Monoi                      m
  Judicial Distflet              j-| 3^                                                                                                Case^pecode (See^onpage2)
n Housing Sesskw                 I—I Nuntoer               New Haven                                                                    Melon T        Minor 12
 For the Plalntfff(8) please enter the appearance of:
 Naiiw end address or attorney, taw firm or piwntitr if eeir^epresented (Number, stre^, tom and x^cSS^                                        Juris number OobaaieBnabyeBomveiW
 Robbins Law, LLC, 515 Centerpoint Drtve, Suite 804, Middletown CT 06457                                                                      438907
 Telephone number (Wrihareaeode^                                Signature of Plaintifr (ifeNf-representeS)
 (860 ) 468-5291
 The attomw or law firm eppeartog f» the plaintiff, or the plWntlff if                                  EmWl address for detlveiy or papeiB under Section 10-13 (Vagread (d;
 selfrepresmted, agrees to aoo^papws(8er^)W8ClrDnically in W YeS [H No
 this ease under Section 10-13 of ffte Connecticut Practice Book.                                       gsvln@rDbbln8law.attomey

 Number of Raintiffs: 1                    Number of Defendants: 2                        Q Fonn JD.CV-2 attached for additional parties
       Parties         Name (Last, First, Mlrftfe Initial) and Address of Each party fWwwber; Street; P.O. Box: Town; Slate; Sk Country, If not USA)
        First        Name: KImbeily Trowell                                                                                                        R01
       PlalnOff      Address: 50 Webster Sb^ New Haven, CT 06511
      Additional     Namt:                                                                                                                                                 P4a
       Plaintiff     Address:
        First        Name: WaMart                    EasL                                            for Service: CT Corporation System                                    D41
      Defendant      Address:
      AddWonal       Name: Walmart Inc. do Agent for Service: CT Corporation System                                                                                        D4a
      Defendant      Address: 67 Burnside Avenue,^East Hartford, CT 06108-3408
      AddWonal       Name:                                                                                                                                                 D43
      Defendant      Address:
      AddWonal       Name:
      Defendant      Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper Is a Summons in a lawsuit The complaint attached to these papers states the claims that each pialntiff Is making
    against you In this lawsuit.
 2. To be notified of further proceedings, you or your attorney must fils a form called an "Appearance^ with the derk of the above-named Court at ttie above
    Court address on or befm the second day after ttie above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notioe telling you to come to court
 3. If you or your attorney do not file a written "Appearance” fomi on time, a judgment may be entered against you by default The "Appearance" form may be
    obtained at the Court address above or at wwi»^.ctgov under ttourt Forms."
 4. If you believe that you have insuranoa that may cover the claim that is baing made against you in this lawsuit, you should Immediately contact your
    Insurance representative. Other action you may have to take b described in the Connecticut Piaelioe Book which may be found In a superior court law
    library or on-line at wwwJuActgov under'Court Rules."
 6. If you have questions about the Summons and Comptaint. you should talk to an afomey quickly. ‘Hie Clerfc of Court Is not allowed to give advice on
    legal questions.
                       proper bnd                          jj^cwwiwgrworme Name of Person Sgning at Left                                     DateWgned
                                                           □                          Gavin Robbins                                          06f17/2019
 If Oils Summons Is signed by a Cletk:                                                                        A TRUE C( iPV fforCowfUseOn/y
 a. The signing has been done so that the Plainttff(8) will not be denied access to the courts.               ATTEST:
 b. It b the responsibility of the Plaintiff(8) to see that service b made in ttie manner provided by law.
 c. The Clerk is not pemtitted to give any legal edvios In connection with any lawsuiL
 d. Ihs Ctatk ^ning thb Summons at the requeA of the Pbintfffi(8) b not responsQrie In any way for any errors orondssions'
    In the Summons, any albgatlons contained in the Compblnt, or the service of the Summons or Compbint                    2HARL^J. ULLEY
                                                                                                               STATE MAi iSHALMDIFFERENT PERSO                                    i
                                                                                                                                         !• ARTFCAD COUNTY
     I certify I have read and            (SetM^presenteSPieintt^                                                  Data                     Docket Number
     understand the above:
                                                                                 (Page 1 of 2)
                          Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 9 of 18
 Instructions
1. Type or print teglbfy; sign ^mmons.
2. PrspaiB or photocopy a summons for each defbnriant.
3. Attach the original summons to the original eonytlaint end attach a copy of the summons to each copy of the comptatnt Also, if there are
   more than 2 plaintiff or more than 4 defendants prepare fonn JD-CV»2 and attach it to the original and alt oopiea of ffie complaint
4. After ser)rice has been made by a proper ofSeer, fBe ori^al papers and ofriceris return with the dark of court
5. Do not use this form fOr the following acSons:
   (a) Family matters (for example divorce, child support                          (f) Proceedings pertaining to arbitration
       custody, paternity, and visitation matters)                                 (g) Any adlona orproceedmgs In which an attachment
   (b) Summary Process actions                                                         garnishment or replevy is sought
   (c) Applications for change of name                                             (h) Entry and Detakier proceedings
   (d) Probate appeals                                                             (i) Housing Code Biforcement actions
   (e) Administrative appeals



                                                                                            ADA NOTICE
                                                        The Judidal Branch of the State of Connecticut complies with the Americans
                                                        Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                        the ADA, contact a court deric or an ADA contact person listed at wwwJud.ct.gov/ADA.



Case Type Codes
                   CoitM                                                                                Codtt
MaforDescrlptlen                             Minor Description                     Major Oaserlptlon    M^Off                   Minor Desolpflon
                   uimr
Contracts           coo      ConstniGtion ■ AD other                               Properhf             POO     Foreciosure
                    CIO      ConstnicOon • State and Local                                              P10     Partitton
                    C20      Insuranoe Poli^                                                            P20     Quiet TiOe/DiSGitarse of Mortage or Lien
                    C30      Specific Performance                                                       PSO     Aaaet Forfeiture
                    C40      CoOedtona                                                                  PSO     AHoOter
                    CSO      Another
                                                                                   Torts (Otftar than   T02     Oefacthre Prembes - Private • Snow or toe
Eminent Domain      EOO      ^Bte Highway CondemnaDon                              Vehicular)           T03     Defective Premisea • Private • Other
                    ElO      Redevelopment Condemnation                                                 Til     Detective Prertrisea • PubRe • Snow or lee
                    E20      Other State or Munidpal Aganctoa                                           T12     Defective Premlaea • PubOe • Other
                    E30      PubHc Utititiea a Gas Transmiaalon Conteanles                              T20     Products Liability-Other than Vehicular
                    ESO      Another                                                                    T28     Malpracdoe-Medical
                                                                                                        T28     iNdpracdce • LeQal
Mtecellaneous      MOO       Inlunelion                                                                 T30     Malpractioe - AD ether
                   M10       Recelverahlp                                                               T40     Assault and Battery
                   M20       Mandamus                                                                   TSO     Defamation
                   M30       Habeas Corpus (oxbadition, release Horn Penal                              T61     Antmala-Dog
                             Inadtution)
                                                                                                        T69     Antmala-Other
                    M40      ArWtratlon
                                                                                                        T70     False Arrest
                    MSO      Dedaratoiy Judgment
                                                                                                        T71     Fire Damage
                    M63      Bar Discipline
                    Mse
                                                                                                        T90     Another
                             Department of Labor Unemployment Compensation
                             Enforcement
                   M66                                                             Vehicular Torts      V01     Motor vehicles* • Driver end/or Passengerts) vs.
                             Bar DIselpllne • inactive Status                                                   Drlvef<s)
                   M70       Munletpal Ordinance and ReguiaOon Enforcement                              V04     Motor Vehicles* • Pedesbten vs. Driver
                   Meo       Foregn ChA Judgments • C.O.S. 52-404 & C.G.S.                              VOS
                             60»40                                                                              Motor Vshictes* • Property Damage only
                   M83       SmaD CiaDna Transfer to Regular Dodcet
                                                                                                        voe     Motor VeMcie* - Pioduete UatoUty Induding vuerrenty
                   M64                                                                                  V09     Motor Vehicle* • AD other
                             Fortegn Protective Older
                   Meo       Another                                                                    V10     Boats
                                                                                                        V20     Airplanes
Housing             H10      Houdng    -Return of Security Deposit                                      V30     Raltioads
                    H12      Housing   -RentandtorDam^es                                                V40     Snowmobiles
                    H40      Housing   • Audita Querdani)]undion                                        veo     Another
                    H60      Housing   -Admlnistratlva Appeal                                                   *Motor Vehicles include care, trucks, fflotorcydes.
                    HOO      Housing   - Municipal Enforcement                                                  and motor scooters.
                    H80      Housing   - All Other
                                                                                   Wills, Estates       W10     Construction of VUDs and Thtsis
                                                                                   and Trusts           WOO     Another



JOCV-I Rev.4.ie(BaddP8ge2)
                                                                             (Pags2of2)
        Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 10 of 18



RETURN DATE: JULY 21,2020                       SUPERIOR COURT

KIMBERLY TROWELL                                J.D. OF NEW HAVEN

V.                                              AT NEW HAVEN

WAL-MART STORES EAST,
LIMITED PARTNERSHIP                             JUNE 17,2020

                                        COMPLAINT

FIRST COUNT: KIMBERLY TROWELL v. Wal-Mart Store East Limited Partnerehip

       1.    At all times mentioned herein, the defendant, Wal-Mart Stores East,

Limited Partnership (hereinafter ‘Walmarf) was and still is a foreign limited partnership

organized and existing under the laws of the State of Delaware and registered to do

business In the State of Connecticut.

       2.    Walmart owned, operated, maintained, possessed and/or controlled a

Walmart store located at 315 Foxon Boulevard in the City of New Haven, Connecticut.

       3.     On or about July 2,2018 Kimberly Trowell, the plaintiff, was a patron and

invitee at said Walmart store.

      4.      On said date and at said time and place, as Kimberly Trowell was legally

present in said Walmart store, a plastic crate suddenly fell and struck her on the leg as

she removed a bottle of soda from said mte, causing her to sustain the injuries,

damages and losses as more fully set forth herein.

       5.     Said occurrence and the resulting injuries, damages and losses of the

plaintiff were caused by the carelessness and n^ligence of Walmart, its agents,

servants and/or employees in any one or more of the following ways, in that:

              a. the defendant, its agents, servants and/or employees foiled to properly
              construct and/or erect the soda bottle display, when they reasonably
              should not have felled to do so;
        Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 11 of 18




             b. that the defendant, its agents, servants and/or employees placed the
             crate on display in an unsafe manner;
             c. that the defendant, its agents, servants and/or employees failed to
             secure the crate;
             d. that the defendant its agents, servants and/or employees failed to use
             a holding brace or bracket to secure the crate;
             e. that the defendant, its agents, servants and/or employees failed to post
             signs warning customers of unsafe conditions;

             f; that the defendant its agents, servants and/or employees failed to use
             reasonable care in following Walmarfs safety policies concerning the
             storage on inventory for sale;

             g. that the defendant, its agents, servants and/or employees foiled to
             properly inspect the crate where the bottles were stored;
             h. that the defendant, its agents, senrants and/or employees knew or
             should have known of numerous other incidents in which customers of
             Walmart were injured by felling merchandise that had been improperly
             displayed, but felled to use reasonable care to prevent merchandise from
             felling on the plaintiff;

             i. that the defendant, its agents, servants and/or employees created the
             dangerous and defective condition;

             ]. that the defendant, its agents, servants and/or employees utilized a
             method of displaying soda bottles that increased the risk of the crate
             tipping and/or felling over and:

             k. that the defendant, its agents, senrants and/or employees created a
             dangerous and defective condition by its mode of operation.
      6.     The defendant, its agents, senrants and/or employees, knew or had they

exercised due care or proper diligence, should have known of the aforesaid conditions.

      7.     As a result of tee carelessness and negligence of tee defendant, Walmart,
its agents, senrants and/or employees, as aforesaid, tee plaintiff has sustained the
               Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 12 of 18



following severe and painful injuries some, or all of which may be pennanent in nature,
the full extent of which permanency cannot now be ascertained,
                   a. ankle/leg bruising/contusion

                   b. ankle fracture
                   c. scarring

                   d. a severe shock to her nervous system.
          8.       As a result of said occurrence and her injuries, as aforesaid, the plaintiff
has suffered severe pain of body and anxiety of mind and she may suffer similarly in the
future.

          9.       As a further consequence of said occurrence and her injuries, as

aforesaid, the piaintiff was forced to undergo extensive medicai care and treatment and
she may require additional medical care and treatment in the future.

          10.      As a still further consequence of said occurrence and her injuries, as
aforesaid, the plaintiff has been unable to pursue her wanted activities and life's

promises and was unable to perform her usual services in and around the home, which
has and will cause her further loss and damage.

          11.      As a further consequence of said occurrence the plaintiff has paid or has
incurred and become obligated to pay bills for medical care including emergency
department services, hospital fees, primary care physician, physical therapist,

orthopedic physician, radiologists and the like; and she may be required to make
expenditures for similar services and products in the future.
         Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 13 of 18




SECOND COUNT: KIMBERLY TROWELL v. WALMART INC.

       1.     At all times mentioned herein, the defendant, WALMART INC (hereinafter

“Walmarf) was, and still is a foreign corporation incorporated in the State of Delaware,

and registered to do business in the State of Connecticut.

       2-11. Paragraphs 2-11 of the First Count are hereby incorporated herein and

made paragraphs 2-11 of this, the Second Count.



Wherefore, the plaintiff prays for the following relief:

   1. Monetary damages with the jurisdiction of this Court;

   2. Such other and further relief as this Court may deem just and proper.
Hereof, teil not, but due service and return make.



                                            THE PLAINTIFF. KIMBERLY TROWELL
                                     By:

                                            Gavin Robbins
                                            Robbins Law, LLC
                                            515 Centerpoint Drive, Suite 804
                                            Middletown, CT 06457
                                            Telephone No: 860-468-5291
                                            Juris No: 438907




                                                                      A TRUE COPY
                                                                      ATTEST:^
                                                                           (S
                                                                               OHARLESJ. LILLEY
                                                                      STATE MAffeHAUINOIFFERENT PERSON
                                                                              HARTFORD COUNTY
         Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 14 of 18




RETURN DATE: JULY 21.2020                           SUPERIOR COURT

KIMBERLY TROWELL                                    J.D. OF NEW HAVEN

V.                                                  AT NEW HAVEN

WAL-MART STORES EAST.
LIMITED PARTNERSHIP                                 JUNE 17.2020



                                     CLAIM FOR DAMAGES


       The plaintiff claims money damages in an amount which is greater than Fifteen

Thousand ($15,000.00) dollars, exclusive on interest and costs.


                                            THE PLAINTIFF, KIMBERLY TROWELL

                                     By:
                                            Gavin Robbins
                                            Robbins Law, LLC                           I
                                            515 Centerpoint Drive, Suite 804
                                            Middletown, a 06457
                                            Telephone No: 860-468-5291
                                            Juris No: 438907



                                                                    atruecopy
                                                                    ATTEST: ^
Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 15 of 18




               EXHIBIT B
            Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 16 of 18




D.N. NNH-CV20-6105252-S                               SUPERIOR COURT

KIMBERLY TROWELL                                      J.D. OF NEW HAVEN

v.                                                    AT NEW HAVEN

WAL-MART STORES EAST, LIMITED
PARTNERSHIP, ET AL.                                   JULY 14, 2020


                  CERTIFICATE OF FILING PETITION FOR REMOVAL

       NOW COME Wal-Mart Stores East, Limited Partnership and Walmart Inc., the defendants

in the above-captioned action, by and through their attorneys, Ryan Ryan Deluca LLP, and

hereby certify that they have on this date filed a Petition for Removal of the above-captioned

action to the United States District Court for the District of Connecticut. A copy of said Petition

(without Exhibits) is attached hereto as Exhibit A.



                                                 DEFENDANTS,
                                                 WALMART STORES EAST, LIMITED
                                                 PARTNERSHIP AND WALMART, INC.


                                             By: _/s/ 419544__________________________
                                                Maria Alexander, Esq.
                                                Ryan Ryan Deluca LLP
                                                CityPlace II
                                                185 Asylum Street, 6th Floor
                                                Hartford, CT 06103
                                                Juris No. 436612
                                                Phone: 860-785-5150
Document1
8000.375
               Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 17 of 18



                                     CERTIFICATE OF SERVICE

             I hereby certify that on July 14, 2020, a copy of the above was mailed and/or e-mailed to

the following counsel and pro se parties of record:

             Gavin Robbins, Esq.
             515 Centerpoint Drive, Suite 804
             Middletown, CT 06457
             Attorney for Plaintiff, Kimberly Trowell



                                                  ___/s/ 419544____________________________
                                                  Maria Alexander, Esq.
S:\RyanSTI0408\LIT\DOCS\path.rtf
8000.375
Case 3:20-cv-00975-MPS Document 1 Filed 07/14/20 Page 18 of 18




                          Exhibit A
